Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Applicant’s Amendments
This Office action is responsive to the amendment filed on June 7, 2022.
Claims 1-19 are currently pending in the application and are considered in this Office action, with claims 1-5, 7-8 amended.
Applicant’s amendment to the Abstract has overcome the objection previously set forth in the Office action mailed on March 9, 2022. 
The objection of Specification due to a typographical error on page 12, line 3 has been maintained. Applicant’s remarks that the Specification has been amended to correct is noted, however such amendment has not been located in the Response filed on June 7, 2022.
The objection of claims 1-5, 8 has been withdrawn in response to Applicant’s amendments, however the objection of claim 8 regarding “rods” has been maintained.
The rejection of claims 1, 2, 4-5, 7, and their dependent claims under 35 U.S.C. § 112(b) has been withdrawn in response to Applicant’s amendments.
Response to Applicant’s Arguments
Because 1-5, 7-8 have been amended, the rejection of those claims and their dependent claims has been withdrawn, and new rejections are made. Any new ground of rejection presented below has been necessitated by amendment and is not made in response to arguments.
Applicant's arguments have been considered but are moot because they refer to the limitations of the amended claim 1 that have not been examined, but Examiner will respond to the Applicant's arguments to clarify Examiner's position in regards to references Masao (JPH 10323314 A), Rodda (US 2,232,803), and Hong (US 2012/0180820 A1).
Applicant argues that the holding members 7, 8, 18 of Masao can be moved to allow dishes to be removed from the apparatus, and that this is not the same as the configuration recited in amended claims 1 and 2. Examiner respectfully disagrees with Applicant. The argument is not commensurate with the claim scope, as the claims only require that each of the first, second, and third rods is provided with a respective non-threaded portion at a loading end, and the claim is silent about whether the rods are movable or not.
Applicant argues that Rodda describes a design with two threaded rods, and that in such a design, dishes can be loaded by placing them onto the threaded rods, and that in the apparatus of Rodda a rack is required to support the dishes. Examiner respectfully disagrees with Applicant. Firstly, in the apparatus of Rodda, the threaded portions engage the rim of the plate even if plate is enclosed within the wires of the rack; and thus, the non-threaded portions are capable to allow the plate to be aligned with the rods such that the screw thread on each of the rods engages with the circular rim of the dishes, and utilizing the rack does not preclude non-threaded portions of the rod from such alignment. Further, whether the plates are organized in the rack or individually is an example of the intended use of the apparatus. Examiner notes that claim 18 of the instant application recites “a holder configured to hold dishes”, and claim 19 recites “a cage assembly comprising a plurality of rings configured to engage with the screw head”. Thus, Applicant’s own disclosure evidences that utilizing the rack does not preclude non-threaded portions, from allowing to align both the plates and the rack.
Applicant argues that Hong does not teach or suggest a non-threaded portion as recited in the claimed configurations. Examiner respectfully disagrees with Applicant, and takes a position that Hong teaches the non-threaded portion (see e.g. Fig. 6).
Specification
The disclosure is objected to because of the minor informality: “and rotate as the pass through the target zone” (p. 12 line 3) should be changed to “and rotate as they pass through the target zone”.
Claim Objections
Claim(s) 8 is/are objected to because of the following informalities:
“the first, second, and third” (claim 8) should be changed to “the first, second, and third rods”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 3-4, 10-12, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masao et al. (JPH 10323314 A, cited in IDS), hereinafter Masao ‘314 in view of Masao et al. (JPH 1119020 A, Machine English translation was attached to the previous Office action), hereinafter Masao ‘020, in further view of Hong (US 2012/0180820 A1, cited in IDS), hereinafter Hong.
Regarding claim 1, Masao ‘314 discloses a dishwashing apparatus (washing section 3, Fig. 1, para 9) comprising a spray nozzle (11, para 12); three rods (5, 6, 18) arranged in a parallel configuration at equal distances from a central axis (embodiment shown in Fig. 4), each rod having a screw thread on an outer surface and rotatable about a respective longitudinal axis (screw shafts, paras 25, 26, 28), and that the screw thread on each of the rods engages with the circular rim or lip of the dishes (via concave 9, para 15) and when the rods are rotated about their respective axes, the dishes are moved relative to the spray nozzle in the direction of the central axis (Fig. 5, para 15). The dishwashing apparatus disclosed by Masao ‘314 is capable to wash dishes (S) having a circular rim or lip (Fig. 4), the spray nozzle (11) is capable to spray a liquid onto a target zone (washing zone), the separation of the rods from the central axis is capable to receive a plurality of dishes (Fig. 4). Masao ‘314 does not explicitly disclose that the dishes rotate as they pass through the target zone. However, as the wall face of the edge F of the dish S is engaged with the rotating concave portions of the screw heads rotating in the same direction, the friction forces existing between the surface of the edge of the dish and the surfaces of the rotating screw heads cause the dishes to rotate in the opposite direction, as evidenced by Masao ‘020 (see arrow in Fig. 2).
Masao ‘314 does not teach that each rod is provided with a non-threaded portion at a loading end. Hong teaches an apparatus (10, Fig. 5) comprising three feeding units (60, Fig. 6) in the form of rods that are rotatable about a respective longitudinal axis and arranged in a parallel configuration (e.g. Fig. 5, para 32), and that each rod is provided with a respective non-threaded portion (before helical groove 69) at a loading end of the dishwashing apparatus (e.g. Fig. 6). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify the rods of the dishwashing system of Masao ‘314 and Masao ‘020 with the non-threaded portion taught by Hong in order to feed dishes into the dishwashing system. One of the ordinary skill in the art, at the time of the invention was filed would be motivated to do so to stack the plate near the entrance before being picked up by helical guide groove and have a reasonable expectation of success because such rod portions are known in the art. The dishwashing machine of Masao ‘314 and Masao ‘020 modified with the non-threaded portions of Hong is capable to allow dishes to be aligned with the rods such that the screw thread on each of the rods engages with the circular rim or lip of the dishes.
Regarding claim 3, Masao ‘314 discloses that at least one of the rods is movable in a direction away from the tableware (paras 9-10). Masao ‘314 further teaches a position adjustment system (space changing mechanism 13-17, Fig. 3, paras 23-24) coupled to the rod (7) and configured to adjust the relative positioning of the rod (para 23), and a different position changing mechanism (19, 20) coupled to the rod (18) and configured to adjust the relative positioning of the rod (para 26). The position adjustment system of Masao ‘314 adjusts the spacing between the rods 5 and 6 (para 24), and thus, it is capable to allow the rods to engage with the rim or lip of a dish of a specific diameter. Masao ‘314 does not disclose that the position changing mechanism is coupled to the lower rods (5 and 6). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify the arrangement of Masao ‘314 disclosed in Fig. 4 by providing the position adjustment system (13-17) for coupling to the rods (5, 6), since the number of rationales identified by Supreme Court in KSR to support a conclusion of obviousness include (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results (MPEP 2143). Having a position adjusting system for pressing the rod to the rim of the dishes is known in the prior art, as taught by Masao ‘314. Modifying the dishwashing apparatus of Masao ‘314 to have this capability would be recognized by one in the art as being an improvement, yielding the predictable result of enhancing engagement of the screw threads of the rods and the rims of the dishes, rendering this limitation obvious.
Regarding claim 4, Masao ‘314 discloses a dishwashing system (1) comprising a dishwashing apparatus (3), a tableware introduction part (2), a dish outgassing part (4, para 12). Masao ‘314 does not disclose that the dishes are moved via the three rods (5, 6, 18) through the plurality of the treatment zones. Masao ‘020 teaches that the dishwashing system (Fig. 1) comprises a plurality of treatment zones (11, 12) and that the dishes are moved via the rods (5, 6) through the treatment zones to subject dishes to a plurality of treatments, each of the treatments applied in a respective treatment zone (Fig. 1, para 12). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify the dishwashing system of Masao ‘314 with the plurality of treatment zones taught by Masao ‘020 in order to clean dishes. One of the ordinary skill in the art, at the time of the invention was filed would be motivated to do so to provide various treatments for dishes while the dishes travel through the dishwashing system and have a reasonable expectation of success because such dishwashing systems are known in the art.
Regarding claim 10, the recitation of a dishwashing system comprising a plurality of dishwashing apparatuses of claim 1 is interpreted as having several structurally and/or operationally unconnected dishwashing apparatuses present in the same physical space, such as room or a building, and thus, it is interpreted as a recitation of intended use of the claimed dishwashing apparatus. A recitation with respect to the manner in which a claimed apparatus is intended to be employed, such as placing a dishwashing apparatus in the same physical space with other similar dishwashing apparatuses, does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114. The dishwashing apparatus of Masao ‘314 can be placed with the same dishwashing apparatuses in the same location to form the dishwasher system.
Regarding claim 11, in the dishwashing apparatus of Masao ‘020, the separation of rods is fixed (Figs. 1-2). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill to omit the position adjustment system of the dishwashing apparatus of Masao ‘314 as taught by Masao ‘020 since it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art. See MPEP §2144.04(II)(A-B) regarding Elimination of a Step or an Element and Its Function. The motivation for doing so would be to simplify the dishwashing apparatus when the dishes have same dimensions and the position adjustment is not needed. Further, it would have been obvious before the effective filing date of the claimed invention for one of ordinary skill to combine, i.e. place in the same physical location, the dishwashing apparatus of Masao ‘314 modified with teaching of Masao ‘020 having the separation of the rods fixed, and the dishwashing apparatus of Masao ‘314 having the position adjustment system, as set discussed above, e.g. by placing them in the same physical location, thus forming a dishwashing system, for the predictable result of washing dishes, since the number of rationales identified by Supreme Court in KSR to support a conclusion of obviousness include (A) Combining prior art elements according to known methods to yield predictable results (MPEP 2143). Such dishwashing apparatuses are known in the art are known in the art, as taught by Masao ‘314 and Masao ‘020; the claim does not require any physical or operational connection between the dishwashing apparatuses and one of ordinary skill in the art would consider having both dishwashing apparatuses available to users in the same location depending on their needs, e.g. when only one standard type of dishware available, the simpler version of the dishwashing apparatus of Masao ’314 having fixed rods, as taught by Masao ‘020 may be sufficient, thus resulting in cost savings. Therefore, the results would have been predictable to one of ordinary skill in the art at the time the invention was effectively filed as being no more “than the predictable use of prior-art elements according to their established functions”.
Regarding claim 12, Masao ‘314 discloses a loading system (dish introduction part 2) for loading dishes onto the dishwasher apparatus (paras 12, 13).
Regarding claim 15, Masao ‘314 discloses an unloading system (tableware leading part 4) for unloading dishes from the dishwasher apparatus (paras 12, 13).
Claim(s) 1, 4, 6, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masao et al. (JPH 10323314 A), hereinafter Masao ‘314 in view of Rodda (US 2,232,803; cited in IDS), hereinafter Rodda.
Regarding claim 1, Masao ‘314 is relied upon as discussed in para 17 of this Office action. Masao ‘314 does not disclose that each of the rods is provided with a non-threaded portion at a loading end. Rodda teaches a dishwashing apparatus (washing section between 1 and 30, Fig. 1) comprising rods (helical screws 20’), the articles to be washed may be slid horizontally on to means adapted to support them above the water level in the container and to rotate them about a horizontal axis (col. 1 lines 9-13), that the plates settle down and fit the grooves of the helical screws resulting in rotating the plates while carrying the plates through the dishwashing apparatus (col. 2 lines 1-21), and that the helical screws are provided with a non-threaded portion at a loading end (e.g. Fig. 1). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify the rods of the dishwashing system of Masao ‘314 with the non-threaded portion taught by Rodda in order to feed dishes into the dishwashing system. One of the ordinary skill in the art, at the time of the invention was filed would be motivated to do so to slid the plate before it cradles on the helical screws, and have a reasonable expectation of success because such non-threaded rod portions are known in the art. The dishwashing machine of Masao ‘314 modified with the non-threaded portions of Rodda is capable to allow dishes to be aligned with the rods such that the screw thread on each of the rods engages with the circular rim or lip of the dishes.
Masao ‘314 does not explicitly disclose that the dishes rotate as they pass through the target zone. However, as the wall face of the edge F of the dish S is engaged with the rotating concave portions of the screw heads rotating in the same direction, the friction forces existing between the surface of the edge of the dish and the surfaces of the rotating screw heads cause the dishes to rotate in the opposite direction, as evidenced by Rodda.
Regarding claim 4, Masao ‘314 discloses a dishwashing system (1) comprising a dishwashing apparatus (3), a tableware introduction part (2), a dish outgassing part (4, para 12). Masao ‘314 does not disclose that the dishes are moved via the three rods (5, 6, 18) through the plurality of the treatment zones. Rodda teaches a dishwashing system (Fig. 1) comprises a plurality of treatment zones (spraying region, rinsing region, col. 2 lines 36-27) and that the dishes are moved via the rods (20) through the treatment zones to subject dishes to a plurality of treatments, each of the treatments applied in a respective treatment zone. It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify the dishwashing system of Masao ‘314 with the plurality of treatment zones taught by Rodda in order to clean dishes. One of the ordinary skill in the art, at the time of the invention was filed would be motivated to do so to provide various treatments for dishes while the dishes travel through the dishwashing system and have a reasonable expectation of success because such dishwashing systems are well known in the art.
Regarding claim 6, Masao ‘314 does not disclose a baffle device. Rodda teaches a baffle device (transverse partition 30, Fig. 1 col. 2 lines 50-51). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify the dishwashing system of Masao ‘314 with the baffle device taught by Rodda in order to divide the dishwashing system into compartments. One of the ordinary skill in the art, at the time of the invention was filed would be motivated to do so to separate different treatment zones and have a reasonable expectation of success because such baffle devices are known in the art. 
Regarding claims 18 and 19, Masao ‘314 does not disclose a holder comprising a circular ring configured to engage with the screw thread and to hold dishes (claim 18), or a cage assembly comprising a plurality of rings configured to engage with the screw thread (claim 19). Rodda teaches a case assembly (rack container) comprising a wire frame (21) having a plurality of wire dividing members (22) configured to engage with the screw thread (20) and to hold dishes (Fig. 2, col. 1 lines 52-55). In the rack container taught by Rodda, the wire frame and the wire dividing members have circular portions (Fig. 2). The wire frame and the wire dividing members taught by Rodda are not rings. However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to change the shape of the wire frame and the wire dividing members such that they have circular ring shape, with no change in respective function, to yield the same and predictable result of supporting dishes and engaging with the screw thread. See MPEP §2144.04(IV)(B) regarding Obviousness and Changes in Shape. The motivation for doing so would be to correspond to the shape of the circular plate. The wire frame and the wire dividing members modified to have circular ring shapes are interpreted as the claimed circular ring (claim 18) and the plurality of rings (claim 19).
Claim(s) 2, 7-9, 12, 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masao et al. (JPH 10323314 A), hereinafter Masao ‘314 in view of Rodda (US 2,232,803), hereinafter Rodda in further view of Hong (US 2012/0180820 A1), hereinafter Hong.
The reliance of Masao ‘314 and Rodda is set forth supra.
Regarding claims 2 and 7, Masao ‘314 and Rodda are relied upon as set forth in paras 26-27 of this Office action. Masao ‘314 does not disclose a dish drying zone comprising an air outlet. Hong teaches an apparatus (10, Fig. 5) comprising a drying zone (42), and an air outlet (56, paras 30, 31). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify the dishwashing system of Masao ‘314 and Rodda with the dish drying arrangement having the air outlet taught by Hong in order to dry dishes. One of the ordinary skill in the art, at the time of the invention was filed would be motivated to do so to dry dishes after washing while the dishes travel through the dishwashing system and have a reasonable expectation of success because such dish drying arrangements are known in the art. 
Regarding claim 8, Rodda does not teach that the baffle device (30) comprises a plurality of plates arranged to slide relative each other. Hong teaches a baffle device (vertical shields arranged on in the base 21 and in the cover 22 between treatment zones, Fig. 5). In the arrangement of Hong, the position of the upper rod and the upper plates located in the cover relative to the lower rod and the lower plates located in the base is changeable because the cover is movable relative to the base, and the plates are capable to slide relative each other when the cover is pivoting to be opened or closed, and thus, to provide an aperture having a size which is adjustable depending on a relative positioning of the rods. It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify the dishwashing system of Masao ‘314 and Rodda with the movable cover having baffle plates and the upper rod taught by Hong in order to shift the rod and the plates upward. One of the ordinary skill in the art, at the time of the invention was filed would be motivated to do so to improve access to the target zones and have a reasonable expectation of success because such plates are known in the art. 
Regarding claim 9, the pivoting cover (22) taught by Hong is configured to change the relative positioning of the rods and the plates, as discussed above, is interpreted as a part of the position adjustment system, in the broadest reasonable interpretation. In the arrangement of Masao ‘314 modified with the baffle device of Hong, the positioning system, including arrangement 13-17 coupled to the three rods and the pivoting cover is capable to allow the rods to engage with the rim or lip of a dish of a specific diameter and to control the relative positioning of the plurality of plates.
Regarding claim 12, as an alternative secondary interpretation of the claimed loading system, Hong discloses a loading system (exit 26, 32) to load dishes onto the dishwasher apparatus (Fig. 5, para 29). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify the dishwashing system of Masao ‘314 and Rodda with the loading system taught by Hong in order to load dishes into the dishwashing apparatus. One of the ordinary skill in the art, at the time of the invention was filed would be motivated to do so to facilitate the loading of the soiled tableware and have a reasonable expectation of success because such loading systems are known in the art. Thus the invention as a whole was clearly prima facie obvious to one of the ordinary skill in the art at the time the invention was filed. 
Regarding claim 15, as an alternative secondary interpretation of the claimed unloading system, Hong discloses an unloading system (exit 27, 32’, sorting device 90) to unload dishes from the dishwasher apparatus (Fig. 9, para 37). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify the dishwashing system of Masao ‘314 and Rodda with the unloading system taught by Hong in order to unload tableware after washing. One of the ordinary skill in the art, at the time of the invention was filed would be motivated to do so to facilitate the unloading process and have a reasonable expectation of success because such unloading systems are known in the art. 
Regarding claim 16, Hong discloses that the unloading system comprises a dispensing member (92, Fig. 9, para 37). The disclosed dispensing member is interpreted as the claimed knockdown device, in the broadest reasonable interpretation.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masao et al. (JPH 10323314 A), hereinafter Masao ‘314 in view of Masao et al. (JPH 1119020 A), hereinafter Masao ‘020 in further view of Hong (US 2012/0180820 A1, cited in IDS), hereinafter Hong in further view of Linton (US 1,354,049), hereinafter Linton.
The reliance of Masao ‘314, Masao ‘020, and Hong is set forth supra.
Regarding claim 5, Masao ‘314 modified with Masao ‘020 and Hong does not disclose that the central longitudinal axis of the dishwashing apparatus that defines the direction of movement of dishes is at an angle to the horizontal direction. Linton teaches a dishwashing system (Fig. 1) comprising conveying means (20), and that the longitudinal axis of the conveying means that defines the direction of movement of the wares is at an angle to the horizontal direction such that the dishes raise upward at the angle as the dishes progress along the conveying means the direction of the central axis (Fig. 1, p. 1 line 95-99, p. 2 lines 119-127). At the time of the invention, it would have been obvious for one of ordinary skill to modify the dishwashing system of Masao ‘314, Masao ‘020, and Hong with inclining the rods such that the movement of the dishes is in an upward inclined direction, since the number of rationales identified by Supreme Court in KSR to support a conclusion of obviousness include (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results (MPEP 2143). Having conveying means inclined in an upward direction is known in the prior art, as taught by Linton. Modifying the dishwashing apparatus of Masao ‘314, Masao ‘020, and Hong to have this capability would be recognized by one in the art as being an improvement, yielding the predictable result of preventing the cleaning water from flowing from the rough cleaning step to the finish cleaning step, rendering this limitation obvious.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masao et al. (JPH 10323314 A), hereinafter Masao ‘314 in view of Masao et al. (JPH 1119020 A), hereinafter Masao ‘020 in further view of Hong (US 2012/0180820 A1, cited in IDS), hereinafter Hong in further view of Scheringer (US 2010/0043834 A1), hereinafter Scheringer.
The reliance of Masao ‘314, Masao ‘020, and Hong is set forth supra.
Regarding claim 13, Masao ‘314 modified with Masao ‘020 and Hong does not disclose that the loading system comprises a pivotally movable arm or a robotic arm. Scheringer teaches a dishwashing apparatus comprising a loading system (Fig. 4), and that the loading system comprises a handling device having a robotic arm (160, Fig. 4, paras 23, 61). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill to combine the dishwashing system of Masao ‘314 with the robotic handling device of Scheringer since the number of rationales identified by Supreme Court in KSR to support a conclusion of obviousness include (A) Combining prior art elements according to known methods to yield predictable results (MPEP 2143). Robotic handling devices are known in the art, as taught by Scheringer; and one of ordinary skill in the art would consider utilize the robotic arm of Scheringer in the dishwashing system of Masao ‘314, Masao ‘020, and Hong for the reasons of performing the dish loading process automatically. Therefore, the results would have been predictable to one of ordinary skill in the art at the time the invention was effectively filed as being no more “than the predictable use of prior-art elements according to their established functions”. 
Claim(s) 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masao et al. (JPH 10323314 A), hereinafter Masao ‘314 in view of Masao et al. (JPH 1119020 A), hereinafter Masao ‘020 in further view of Hong (US 2012/0180820 A1, cited in IDS), hereinafter Hong in further view of Kamphuis (WO 2012/173479 A1), hereinafter Kamphuis.
The reliance of Masao ‘314, Masao ‘020, and Hong is set forth supra.
Regarding claims 13 and 14, Masao ‘314 modified with Masao ‘020 and Hong does not disclose that the loading system comprises a robotic arm (claim 13) and a pair of curved guides having grooves configured to receive the rim of dishes (claim 14). Kamphuis teaches a dishwashing apparatus (Fig. 1) comprising a loading system (12), and that the loading system comprises a handling device having a robotic arm (30, p. 9 lines 8-9), and a pair of curved guides (218) having grooves (Fig. 14) configured to receive the rim of dishes (Fig. 16). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill to combine the dishwashing system of Masao ‘314 with the handling device having robotic arm and the pair of curved guides of Kamphuis since the number of rationales identified by Supreme Court in KSR to support a conclusion of obviousness include (A) Combining prior art elements according to known methods to yield predictable results (MPEP 2143). Robotic arms having the of curved guides as gripping means are known in the art, as taught by Kamphuis; and one of ordinary skill in the art would consider utilize the robotic arms having gripping means of Kamphuis in the dishwashing system of Masao ‘314, Masao ‘020, and Hong for the reasons of performing the dish loading process automatically. Therefore, the results would have been predictable to one of ordinary skill in the art at the time the invention was effectively filed as being no more “than the predictable use of prior-art elements according to their established functions.”. 
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masao et al. (JPH 10323314 A), hereinafter Masao ‘314 in view of Masao et al. (JPH 1119020 A), hereinafter Masao ‘020 in further view of Hong (US 2012/0180820 A1, cited in IDS), hereinafter Hong in further view of Padtberg et al. (WO 2013/138173 A1), hereinafter Padtberg.
The reliance of Masao ‘314, Masao ‘020, and Hong is set forth supra.
Regarding claim 17, Masao ‘314 modified with Masao ‘020 does not disclose a trolley. Padtberg teaches a dishwashing system (Fig. 1) comprising a trolley (Fig. 5). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill to combine the dishwashing system of Masao ‘314, Masao ‘020, and Hong with the trolley of Padtberg since the number of rationales identified by Supreme Court in KSR to support a conclusion of obviousness include (A) Combining prior art elements according to known methods to yield predictable results (MPEP 2143). The trolley is known in the art, as taught by Padtberg; and one of ordinary skill in the art would consider the trolley of Padtberg in the dishwashing system of Masao ‘314, Masao ‘020, and Hong for the reasons of user convenience. Therefore, the results would have been predictable to one of ordinary skill in the art at the time the invention was effectively filed as being no more “than the predictable use of prior-art elements according to their established functions”. In the dishwashing system of Masao ‘314, Masao ‘020, Hong, and Padtberg, the trolley is capable to store dishes sorted according to a lip or rim diameter.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Irina Graf whose telephone number is (571)272-9854. The examiner can normally be reached on M-F 8am-4pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/I.G/Examiner, Art Unit 1711 

/Joseph L. Perrin/Primary Examiner, Art Unit 1711